Title: To Alexander Hamilton from ———, [October 1789]
From: 
To: Hamilton, Alexander


[October, 1789]
Answer
1st   The Ships built in Massachusetts are constructed to combine the two great objects of sailing & carrying, perhaps better than those of either of the Nations mentiond (those of France & G Britain in some instances excepted); whereby altho’ they may not be capable of carrying so much in proportion to their measure they will sail faster, are more safe at Sea; & have an advantage in beating to windward or off a Lee Shore, and they therefore have the preference in obtaining Freights
2   They are built principally 1st of White Oak & Plank Timber; the Decks being always of white Pine; if the Timber has been previously prepared by being soak’d in salt water from 6 to 12 months to extract the Sap; they seldom require repairs during 12 or 15 years; & with repairs will be serviceable for 20 years—
4th   The larger Vessels from 180 Tons upward, are generally employd in a circuitous Voyage; to the Southern States (commonly for freight) from thence to Europe, from whence for want of Stock to purchase a more valuable Cargo; or because no other bulky Articles of Merchandize can be had which will answer in this Country, they almost universally return home with Salt—this Circuit occupies from 10 to 12 Months—many Vessels also chiefly of the size mention’d, have for 3 Years past been employd in Voyages directly to the Cape of Good Hope, Isles of France & Bourbon and the several Ports of Nether India, their Cargoes consisting chiefly of Lumber & Provisions—some of these Vessels are sold at those places, others return home with Coffee & other articles of Produce & in a very few instances some have proceeded to Canton from whence they have returned with Bohea Tea &c These adventures for the two last years have prov’d generally unprofitable owing to our Ships having overstock’d those markets with provisions & other articles of which their Cargoes have been composed
The Vessels of this State from 100 to 150 Tons are employd either in carrying the produce of the State to the W Indies or Europe, in which business they commonly make two Voyages in a Year—
5th   Vessels from 100 to 160 Tons are usually navigated with from 7 to 10 men including officers—those from 160 to 260 with from 10 to 15. A proportion of these are ordinary Seamen or Land-men—
6th   The Pay of the Masters varies from 20 to 50 dollars ⅌ month being governd by circumstances; when the master acts as consignee & receives a commission, the Wages are lower not being considered as an object—
The Pay of the Mariners is from 5 to 8 Dollars ⅌ Month for Subsistence they are allow’d, Beef, Pork, Bread & Pulse; and occassionly Sugar, Tea, Coffee & Rum
7th   Masters are allow’d the privelege of an Adventure in the Ship of 5⅌ Cent, with other small perquisites. In Voyages to W Indies they are commonly the Consignee & receive a Commission from 5 to 7 ½ ⅌ Cent upon Sale & returns, and when this doth not happen they are sometimes allow’d primage on owners goods & alway upon those taken as freight—
The Mariners are permitted to carry small Adventures; but seldom avail themselves of this pivelege
